i          i        i                                                              i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00807-CV

                          In the INTEREST OF E.T. & J.T., Minor Children

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-PA-02487
                             Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 14, 2009

DISMISSED

           Appellant Deborah Shields filed a motion to dismiss this appeal. We grant the motion. See

TEX . R. APP . P. 42.1(a)(1). We order all costs assessed against appellant. See TEX . R. APP . P.

42.1(d)(absent agreement of the parties, costs are taxed against appellant).



                                                       PER CURIAM